Exhibit 10.4

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), is dated as of November 1, 2018, by
and between WSHP Biologics Holdings, LLC, a Delaware limited liability company
(“Stockholder”), and PS Spine HoldCo, LLC, a Delaware limited liability company
(the “Member”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Master Transaction
Agreement (as defined below).

WHEREAS, concurrently herewith, the Member is entering into a Master Transaction
Agreement with Parent, Holdco and Merger Sub (as in effect as of the date
hereof, the “Master Transaction Agreement”), providing for, among other things
and subject to the terms and conditions of the Master Transaction Agreement, the
Merger of Merger Sub with and into Parent, with Parent continuing as the
surviving corporation in the Merger, and the Contribution of 100% of the equity
interests in the Company by the Member to Holdco.

WHEREAS, as of the date hereof, Stockholder holds and is entitled to vote (or
direct the voting of) the Parent Stock set forth opposite Stockholder’s name on
Exhibit A hereto (together with such additional Parent Stock that becomes
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) by Stockholder, whether upon the exercise of options, conversion
of convertible securities or otherwise, after the date hereof, the “Covered
Shares”)).

WHEREAS, as a condition to the Member’s willingness to enter into and perform
its obligations under the Master Transaction Agreement, the Member has required
that Stockholder agree, and Stockholder is willing to agree, to enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the premises,
representations, warranties, covenants and agreements set forth in this
Agreement and for other good and valuable consideration given to each party
hereto, the receipt of which is hereby acknowledged, the parties agree as
follows:

ARTICLE I.

STOCKHOLDER CONSENT; AGREEMENT TO VOTE

Section 1.1.    Agreement to Vote. Stockholder hereby irrevocably and
unconditionally agrees that, from the date hereof until the termination of this
Agreement in accordance with Section 5.1 (the “Agreement Term”), Stockholder
shall (i) take all such actions as may be required to cause each Covered Share
held by Stockholder to be present, in person or by proxy, at any duly called
meeting of the stockholders of Parent for purposes of voting on the Parent
Voting Matters, including at any adjournment or postponement thereof, for
purposes of establishing a quorum and (ii) at any such meeting, including at any
adjournment or postponement thereof, and on every action or approval by written
consent by the stockholders of Parent in connection with the Parent Voting
Matters, vote (or cause to be voted), to the extent entitled to vote thereon,
all of the Covered Shares held by Stockholder:

(a)    in favor of (1) the Parent Voting Matters and (2) the approval of any
proposal to adjourn or postpone such meeting to a later date if there are not
sufficient votes for approval of the Parent Voting Matters; and

(b)    against (1) any action that would reasonably be expected to result in a
breach of or failure to perform, in any material respect, any representation,
warranty, covenant or agreement of Parent, Holdco or Merger Sub under the Master
Transaction Agreement or of Stockholder under this Agreement, and (2) any action
that would reasonably be expected to prevent, impede, frustrate, interfere with,
delay, postpone or adversely affect the consummation of the transactions
contemplated by the Master Transaction Agreement (in contravention of the terms
and conditions of the Master Transaction Agreement).



--------------------------------------------------------------------------------

Section 1.2.    Other Voting Rights. For the avoidance of doubt, (a) except as
expressly set forth in Section 1.1, nothing in this Agreement shall limit the
right of Stockholder to vote in favor of, against, or abstain with respect to
any matter that is not a Parent Voting Matter; and (b) nothing in this Agreement
shall require Stockholder to vote in favor of, against, or abstain with respect
to, any amendment or modification of the Master Transaction Agreement.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to the Member as follows:

Section 2.1.    Power; Due Authorization; Binding Agreement. Stockholder has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Stockholder and the
performance by Stockholder of its obligations hereunder have been duly and
validly authorized by all necessary limited liability company action on the part
of Stockholder, and no other proceedings on the part of Stockholder are
necessary to authorize this Agreement or to perform its obligations hereunder.
This Agreement has been duly and validly executed and delivered by Stockholder
and, assuming the due and valid authorization, execution and delivery hereof by
the Member, constitutes a valid and binding agreement of Stockholder,
enforceable against Stockholder in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

Section 2.2.    Ownership of Shares. On the date hereof, the Covered Shares set
forth opposite Stockholder’s name on Exhibit A hereto are owned by Stockholder.
Other than restrictions in favor of the Member pursuant to this Agreement and
except for such transfer restrictions of general applicability as may be
provided under the Securities Act, the Exchange Act or the “blue sky” Laws of
the various states of the United States, and any restrictions contained in the
organizational documents of Parent, as of the date hereof Stockholder has, and
at any stockholder meeting of Parent held during the Agreement Term to vote
regarding approval and/or adoption of the Parent Voting Matters, including at
any adjournment or postponement thereof, Stockholder will have (except as
otherwise permitted by this Agreement), sole voting power and sole dispositive
power with respect to the matters set forth in Section 1.1 in respect of all of
the Covered Shares of Stockholder, and no proxies have been given in respect of
any or all of such Covered Shares other than proxies which have been validly
revoked prior to the date hereof.

Section 2.3.    No Conflict. The execution and delivery of this Agreement by
Stockholder does not, and the performance of the terms of this Agreement by
Stockholder will not, (a) require the consent or approval of, or any filing
with, any other Person or Governmental Entity, (b) conflict with or violate any
Governing Document of Stockholder (if applicable), (c) conflict with or violate
or result in any breach of, or default (with or without notice or lapse of time,
or both) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of an Encumbrance on
any of Stockholder’s Covered Shares pursuant to, any Contract to which
Stockholder is a party or by which Stockholder or any of Stockholder’s Covered
Shares are bound or (d) violate any Law applicable to Stockholder or any of
Stockholder’s assets (including the Covered Shares), except for any of the
foregoing which would not, individually or in the aggregate, prevent, materially
delay or impair in any material respect Stockholder’s ability to perform
Stockholder’s obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.4.    Acknowledgment. Stockholder understands and acknowledges that
the Member is entering into the Master Transaction Agreement in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.

Section 2.5.    Actions and Proceedings. As of the date hereof, there are no
(a) Legal Proceedings pending or, to the knowledge of Stockholder, threatened
against Stockholder or any of its assets or (b) outstanding Orders to which
Stockholder or any of its assets are subject or bound, in each case, which could
reasonably be expect to, individually or in the aggregate, prevent, materially
delay or impair in any material respect Stockholder’s ability to perform its
obligations under this Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE MEMBER

The Member hereby represents and warrants to Stockholder as follows:

Section 3.1.    Power; Due Authorization; Binding Agreement. The Member has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Member and the
consummation by the Member of the transactions contemplated hereby have been
duly and validly authorized by all necessary limited liability company action on
the part of the Member, and no other proceedings on the part of the Member are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Member and, assuming the due and valid authorization, execution
and delivery hereof by the other party hereto, constitutes a valid and binding
agreement of the Member, enforceable against the Member in accordance with its
terms, except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws, now or hereafter
in effect, relating to creditors’ rights generally and (ii) equitable remedies
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

Section 3.2.    No Conflict. The execution and delivery of this Agreement by the
Member does not, and the performance of the terms of this Agreement by the
Member will not, (a) require the consent or approval of, or any filing with, any
other Person or Governmental Entity, (b) conflict with or violate any Governing
Document of the Member, (c) conflict with or violate or result in any breach of,
or default (with or without notice or lapse of time, or both) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any Contract to which the Member is a party or by which the Member is bound or
(d) violate any Law applicable to the Member or any of its assets, except for
any of the foregoing which would not, individually or in the aggregate, prevent,
materially delay or impair in any material respect the Member’s ability to
perform its obligations under this Agreement.

Section 3.3.    Actions and Proceedings. As of the date hereof, there are no
(a) Legal Proceedings pending or, to the knowledge of the Member, threatened
against the Member or any of its assets or (b) outstanding Orders to which the
Member or any of its assets are subject or bound, in each case, which could
reasonably be expected to, individually or in the aggregate, prevent, materially
delay or impair in any material respect the Member’s ability to perform its
obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE IV.

COVENANTS

Section 4.1.    Restriction on Transfer, Proxies and Non-Interference.
Stockholder hereby agrees, during the Agreement Term, not to, directly or
indirectly, (i) sell, transfer, pledge, encumber, assign or otherwise dispose
of, or enter into any Contract, option or other arrangement or understanding
with respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition of, or limitation on the voting rights of, any of Stockholder’s
Covered Shares (any such action, a “Transfer”), (ii) grant any proxies or powers
of attorney with respect to the Covered Shares of Stockholder, deposit any such
Covered Shares into a voting trust or enter into a voting agreement with respect
to any such Covered Shares, in each case with respect to any vote on the
approval and/or adoption of the Parent Voting Matters or any other matters set
forth in Section 1.1, (iii) form or join any “group” (as such term is defined in
Section 13(d)(3) of the Exchange Act) with any Persons with respect to any
securities of Parent (other than, if any, pursuant to this Agreement) or
(iv) commit or agree to take any of the foregoing actions during the Agreement
Term; provided that, the foregoing notwithstanding, the following Transfers are
permitted: (A) Transfers of Covered Shares to any Person who has agreed in
writing (the form and substance of which is reasonably acceptable to the Member)
to be bound by the terms of this Agreement in respect of such Covered Shares
Transferred; (B) Transfers of a sufficient number of Covered Shares to cover the
tax withholding obligations resulting from the vesting of any equity awards in
Parent or the exercise of any options to purchase equity of Parent; and
(C) Transfers of Covered Shares with the Member’s prior written consent. Any
Transfer (or purported Transfer) in breach of this Agreement shall be null and
void and of no force or effect.

Section 4.2.    No Limitations on Actions. The Member expressly acknowledges
that Stockholder is entering into this Agreement solely in Stockholder’s
capacity as the owner of Covered Shares, and this Agreement shall not limit or
otherwise affect the actions or fiduciary duties of Stockholder, or any
affiliate, partner, member, trustee, beneficiary, settlor, employee or designee
of Stockholder or any of their respective affiliates (collectively,
“Affiliates”) in their capacity, if applicable, as a director of Parent. The
Member shall not assert any claim that any action taken by a Stockholder or any
of Stockholder’s Affiliates in the capacity as a director of Parent violates any
provision of this Agreement.

Section 4.3.    Further Assurances. From time to time, at the reasonable request
of the Member and without further consideration, Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary to comply with Stockholder’s obligations under this
Agreement.

ARTICLE V.

MISCELLANEOUS

Section 5.1.    Termination of this Agreement. This Agreement, and all
obligations, terms and conditions contained herein, shall automatically
terminate without any further action required by any party hereto upon the
earliest to occur of: (a) the termination of the Master Transaction Agreement in
accordance with its terms; (b) a Parent Change of Recommendation; (c) the
Effective Time; (d) the time that the Parent Voting Matters have been approved
by the stockholders of Parent; and (e) any amendment or modification to the
Master Transaction Agreement that is in any way material and adverse to
Stockholder. In addition to the foregoing, this Agreement may be terminated at
any time by the written consent of all of the parties hereto.

Section 5.2.    Effect of Termination. In the event of any termination of this
Agreement pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided, however,
notwithstanding the forgoing, no such termination shall relieve any party hereto
from any liability for any breach of this Agreement occurring prior to such
termination and the provisions of this Article V shall survive any such
termination.

 

4



--------------------------------------------------------------------------------

Section 5.3.    Entire Agreement; Assignment. This Agreement and any documents
delivered by the parties in connection herewith constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof. Except as set forth in
Section 5.13 (as to which Parent, Holdco and Merger Sub shall be third-party
beneficiaries), nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties hereto any rights or
remedies hereunder. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of Law or otherwise, by any party without the prior written
consent of the other parties, and any such assignment without such prior written
consent shall be null and void. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and permitted assigns.

Section 5.4.    Amendments and Waivers. This Agreement may only be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each of the parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right hereunder.

Section 5.5.    Notices. Any notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement shall be
in writing and will be deemed to have been duly given (i) when delivered or sent
if delivered in person or sent by email transmission (provided confirmation of
email transmission is obtained) or (ii) on the next Business Day if transmitted
by national overnight courier, in each case as follows:

If to Stockholder:

WSHP Biologics Holdings, LLC

c/o Water Street Healthcare Partners, LLC

444 West Lake Street, Suite 1800

Chicago, Illinois 60606

Attn: Christopher R. Sweeney

Email: chris.sweeney@waterstreet.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn: Martin A. DiLoreto, Jr., P.C.

Facsimile No.: (312) 862-2200

If to the Member:

PS Spine HoldCo, LLC

505 Park Avenue, 14th Floor

New York, New York 10022

Attn: Marc R. Viscogliosi

Facsimile No.: 1-212-826-9509

Email: marc.viscogliosi@paradigmspine.com

 

5



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Dorsey & Whitney LLP

51 West 52nd Street

New York, New York 10019

Attn: John B. Wade

Facsimile No.: (212) 953-7201

or to such other address as may be designated in writing by the party to receive
such notice as provided above.

Section 5.6.    Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)    All issues and questions concerning the construction, validity,
interpretation and enforceability of this Agreement will be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to any choice of Law or conflict of Law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.

(b)    Any Legal Proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby will be brought and determined exclusively in the Delaware
Court of Chancery of the State of Delaware; provided that if the Delaware Court
of Chancery does not have subject matter jurisdiction, any such Legal Proceeding
will be brought exclusively in the United States District Court for the District
of Delaware or any other court of the State of Delaware, and each of the parties
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such Legal Proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
such party may now or hereafter have to the laying of the venue of any such
Legal Proceeding in any such court or that any such Legal Proceeding that is
brought in any such court has been brought in an inconvenient forum. Process in
any such Legal Proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 5.5 will be deemed effective service of process on such
party.

(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT OR (2) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 5.7.    Specific Performance.

(a) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each party agrees that in the event
of any breach or threatened breach by any other

 

6



--------------------------------------------------------------------------------

party of any covenant or obligation contained in this Agreement, the
non-breaching party shall be entitled (in addition to any other remedy that may
be available to such non-breaching party, whether in law or equity, including
monetary damages) to (i) a decree or order of specific performance to enforce
the observance and performance of such covenant or obligation, and (ii) an
injunction restraining such breach or threatened breach.

(b)    Each party further agrees that (x) it will not oppose the granting of an
injunction, specific performance or other equitable relief as provided herein on
the basis that any other party has an adequate remedy at law or an award of
specific performance is not an appropriate remedy for any reason at law or
equity and (y) no other party or any other Person shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 5.7, and each
party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

Section 5.8.    Counterparts; Effectiveness. This Agreement may be executed in
two or more counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may be executed by facsimile signature or by emailed portable
document format (.pdf) file signature and a facsimile or .pdf signature shall
constitute an original for all purposes.

Section 5.9.    Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever.

Section 5.10.    Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the sole extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remainder of such term or provision or
the remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

Section 5.11.    Remedies Cumulative. Except as otherwise provided herein, any
and all remedies expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive to any other remedy conferred by this
Agreement, or by applicable Law on such party, and the exercise by a party of
any one remedy will not preclude the exercise of any other remedy.

Section 5.12.    Interpretation.

(a) When a reference is made in this Agreement to an Article or Section, such
reference shall be to an Article or Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “or” when used in
this Agreement is not exclusive. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

(b)    Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.13.    Publication. Stockholder hereby permits Parent, Holdco, Merger
Sub and the Member to publish and disclose in any documents or schedules
required to be filed with the SEC and any other disclosures or filings required
by applicable Law Stockholder’s identity and ownership of Stockholder’s Covered
Shares and the nature of Stockholder’s commitments pursuant to this Agreement.

Section 5.14.    No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in the Member any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares. All ownership
and economic benefits of and relating to the Covered Shares shall remain vested
in and belong to the applicable Stockholder, and, except as otherwise provided
herein, the Member shall not have any authority to direct any Stockholder in the
voting or disposition of any Covered Shares. For the avoidance of doubt,
Stockholder shall be entitled to any dividends or other distributions declared
by Parent with respect to Stockholder’s Covered Shares.

[Signature Page to Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

                                   Stockholder:         WSHP BIOLOGICS HOLDINGS,
LLC                By:  

/s/ Chris Sweeney

      Name:   Chris Sweeney       Title:       The Member:         PS SPINE
HOLDCO, LLC       By:  

 

      Name:   Marc R. Viscogliosi       Title:   Chairman & CEO

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Covered Shares

 

Stockholder

  

Shares

WSHP BIOLOGICS HOLDINGS, LLC    50,000 shares of Parent Preferred Stock